DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Allison et al (pub. No.: US 2004/0235357 A1). 
Regarding claim 1, Allison discloses a connection system for transmitting signal cables through tiered stages, wherein at least one stage comprises: a first signal cable (see attachment) having a center conductor (15, 16) terminated by a first receptacle connector or  first plug connector (30); a header housing plate (see paragraphS 0019-0022), said header housing plate having a first header housing receptacle connector  or a first header housing plug connector (see paragraph 0019) mounted on a first side, and a second header housing receptacle connector or a second header housing plug connector mounted on a second side opposite said first side, wherein said first header housing connector on said first side is complementary to said first receptacle connector (15, 16) or said first plug connector of said first signal cable.

Regarding claim 2, Allison discloses said first receptacle connector or first plug connector in conjunction with said first header housing receptacle connector (11) or said first header housing plug connector (11) form a constant impedance connector.
Regarding claim 3, Allison discloses a second signal cable having a center conductor terminated by a second receptacle connector or second plug connector, wherein said second receptacle connector is a complementary connector to said second header housing receptacle connector (11) or said second header housing plug connector, such that said second receptacle connector attaches on said second side of said header housing plate.
Regarding claim 4, Allison discloses said second receptacle connector or second plug connector (15, 16) in conjunction with said second header housing receptacle connector or said second header housing plug connector form a constant impedance connector.
Regarding claim 5, Allison discloses a first or top plate for securing said header housing plate (14), such that said header housing plate is received within a removed portion of said first or top plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al (pub. No.: US 2004/0235357 A1) in view of Dawson, Jr. et al. (US patent 4,880,327). 
Regarding claims 6-7, 10, Allison discloses the aforementioned limitations, but fails to disclose a removable attenuator or filter component connected at one end to said first receptacle connector or first plug connector and at an opposing end to said first header housing plug connector. Dawson discloses a filter component connected to the connector (see abstract). It would have been obvious to one having ordinary skill in the art to use a filtered connector such as disclosed in Dawson in order to reduce signal disturbance in Allisson’s device.
Regarding claims 11-14, Allison and Dawson discloses the connector with the filtering features and multiple cables, connection plate and receptacles shown in Allisson’s device. 
                                       Conclusion
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	         10/23/2021












[AltContent: textbox (Cable)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale